DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0372805 A1).
Regarding claim 1, Kim discloses a rechargeable battery pack (battery pack, see Title, Abstract, Fig. 1-11) comprising:
a plurality of unit battery packs stacked and coupled to each other in multiple stages, the unit battery packs having a cooling water line formed therein to circulate cooling water inside the unit battery pack (cell module including a cell, heat sink in which cooling water for absorbing heat energy generated in the cell module flows, Abstract, Fig. 1); and
a connection part connecting the cooling water line in adjacent ones of the unit battery packs to each other such that the cooling water line is configured to circulate cooling water therebetween (each heat sink includes a water inlet port 130 connected to a supply pipe 150 and a water outlet port 140 connected to a discharge pipe 160 [0058], may be connected in parallel or in series [0058], [0062], Fig. 4-6).
	Regarding claim 2, Kim discloses all of the claim limitations as set forth above.  Kim further discloses the cooling water line comprises: a first cooling line extending in a height direction inside the unit battery pack (Fig. 4-6 show at least a part of supply pipe 150 extending in a height direction); and a second cooling line connected to the first cooling line and extending along an inner bottom surface of the unit battery pack (inner flow path F [0049]. Fig. 3-6 show inner flow path F extending along heat sink 100).
Regarding claim 3, Kim discloses all of the claim limitations as set forth above.  Kim further discloses the first cooling line and the second cooling line are connected to each other by an inclined line inside the unit battery pack (Fig. 4-6 show part of supply pipe 150 having an inclined line).
Regarding claim 4, Kim discloses all of the claim limitations as set forth above.  Kim further discloses the connection part comprises: a first connection part connected to the first cooling line at a lower portion of a first one of the unit battery packs; and a second connection part inserted into and connected to the first connection part at an upper portion of a second one of the unit battery packs (heat sinks 100 may be disposed in the upward and downward directions [0059], Fig. 5, wherein a respective connection part of an upper heat sink is connected to a respective connection part of a lower heat sink).

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a rechargeable battery pack comprising, among other things, the first connection part comprising a first flange part on a lower surface of the first one of the unit battery packs; and a first connection pipe coupled to the first flange part, one side of the first connecting pipe being inserted into the first cooling line in the first one of the unit battery packs and another side of the first connecting pipe protruding from the first flange part opposite to the one side of the first connection pipe.
The closest prior art of record Kim et al. (US 2016/0372805 A1) discloses a battery pack comprising a cell module and a heat sink, wherein heat sinks can be connected in series and disposed in the upward and downward directions (Title, Abstract, [0062], Fig. 5).  However, Kim does not teach or suggest the claimed structure of the first connection pipe further including a first flange part on a lower surface of a first unit battery pack and a first connection pipe coupled to the first flange part and inserted into the first cooling line.
The invention is drawn to a rechargeable battery pack comprising, among other things, the connection part comprises: a first groove on an upper surface of a first one of the unit battery packs around where the first cooling line in the first one of the unit battery packs opens outside the first one of the unit battery packs; a second groove on a lower surface of a second one the unit battery packs around where the first cooling line in the second one of the unit battery packs opens outside the second one of the unit battery packs; and a binder in the first groove and the second groove to seal the first groove and the second groove to each other.
	The closest prior art of record Kim et al. (US 2016/0372805 A1) discloses a battery pack comprising a cell module and a heat sink, wherein heat sinks can be connected in series and disposed in the upward and downward directions (Title, Abstract, [0062], Fig. 5).  However, Kim does not teach or suggest the claimed structure of the connection part further including a first groove on an upper surface of a first unit battery pack, a second groove on a lower surface of a second unit battery pack and a binder in the first groove and the second groove to seal the grooves together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/12/2022